DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 09/27/2021. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,872,050 to Nenstiel (Nenstiel) in view of US 5,683,223 to Harada et al. (Harada).
In Reference to Claim 1
Nenstiel discloses a diffuser system (Fig. 2: 110) for a centrifugal compressor (100), the diffuser system comprising: 
a nozzle base plate (126) that cooperates with an opposed interior surface on a housing (of 120) to define a diffuser gap (134), 
a surface (right of 126) of the nozzle base plate having a groove (132) adjacent the diffuser gap; 
a plurality of support blocks (Figs. 2, 9 and 15: 180) extending from a back side (170) of the nozzle base plate opposite the diffuser gap (134); 
a drive ring (250) rotatable by an actuator (Fig. 18 and col 9, ll 31-34: 310) between a first position and a second position relative to the plurality of support blocks (see abstract), 
the drive ring comprising a plurality of first cam tracks (Fig. 13: 262) and a plurality of bearing assemblies (Figs. 15-16: 290, 280) with the plurality of first cam tracks positioned proximate an outer circumferential surface of the drive ring (Fig. 13: 252); 
a plurality of drive pins (Fig. 2: 140), each drive pin extending through a corresponding support block (180) and the nozzle base plate (126), 
a first end of each drive pin including a cam follower (200) mounted into one of the plurality of first cam tracks (262) on the drive ring (250), and 
a second end of each drive pin extending through the nozzle base plate (126) into the groove (132) on the surface of the nozzle base plate; and 
a diffuser ring (130) coupled to the second end of each drive pin (140) and extending into the groove (132) on the nozzle base plate (126).
Nenstiel does not explicitly teach “… the plurality of bearing assemblies positioned proximate the outer circumferential surface of the drive ring ...”
	Harada is also related to a diffuser system (Fig. 1: 4) with a drive ring (13), as the claimed invention, and teaches a plurality of bearing assemblies (Fig. 4: 14) positioned proximate an outer circumferential surface of the drive ring (13) in addition to bearings (16) positioned on an inner circumferential surface of the drive ring.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Nenstiel wherein a plurality of bearing assemblies are positioned proximate an outer circumferential surface of the drive ring, as taught by Harada, and in addition to the bearing assemblies (280, 290 of Nenstiel), so as to provide sufficient support to the drive ring and absorb any slack in the assembly (Harada: col 6, ll 26-34).
	Examiner notes: the combination of the prior art could be overcome by amending claim 1 to include the underlined --the drive ring comprising a plurality of first cam tracks, a plurality of second cam tracks (from instant claim 4) and a plurality of bearing assemblies positioned proximate an outer circumferential surface of the drive ring--.
In Reference to Claim 2

In Reference to Claim 3
Nenstiel, as modified by Harada, discloses the diffuser system of claim 2, wherein the radial bearing assembly comprises a roller member (Harada Fig. 4: 14) in contact with the outer circumferential surface of the drive ring (Harada 14 to Nenstiel 252), the roller member configured to resist radial movement of the drive ring as it rotates (Harada col 6, ll 26-34: to provide support).
In Reference to Claim 4
Nenstiel, as modified by Harada, discloses the diffuser system of claim 2, wherein the drive ring (Nenstiel Fig. 13: 250) further comprises a plurality of second cam tracks (Nenstiel: corresponding portions of 260 relative to each 284).
In Reference to Claim 5
Nenstiel, as modified by Harada, discloses the diffuser system of claim 4, wherein the axial bearing assembly (Nenstiel Fig. 15: 280) comprises a bearing member (Nenstiel Fig. 16: 284) mounted into one of the plurality of second cam tracks (Nenstiel: corresponding portions of 260 relative to each 284) on the drive ring, the bearing member configured to resist axial movement of the drive ring as it rotates (Nenstiel: col 8, ll 44-49).
In Reference to Claim 6
Nenstiel, as modified by Harada, discloses the diffuser system of claim 4, wherein each of the plurality of second cam tracks (Nenstiel: corresponding portions of 260 relative to each 284) is substantially parallel to a top surface (Nenstiel Fig. 13: 256) and a bottom surface (Nenstiel Fig. 13: 258) of the drive ring.
In Reference to Claim 7
Nenstiel, as modified by Harada, discloses the diffuser system of claim 6, wherein each of the plurality of first cam tracks (Nenstiel Fig. 13: 262) is inclined relative to the top surface (Nenstiel Fig. 13: 256) and the bottom surface (Nenstiel Fig. 13: 258) of the drive ring.
In Reference to Claim 8

In Reference to Claim 9
Nenstiel discloses a system for a variable capacity centrifugal compressor for compressing a fluid (col 2, ll 49-50), the system comprising: 
a housing (Fig. 2: that surrounding 120, 126, not shown); 
an impeller (Fig. 2: 124) rotatably mounted in the housing for compressing fluid introduced through an inlet (right portion of 124); and 
a diffuser system (110) mounted in the housing and configured to stabilize a flow of fluid exiting the impeller (col 1, ll 19-20), the diffuser system comprising: 
a nozzle base plate (126) that cooperates with an opposed interior surface on the housing (of 120) to define a diffuser gap (134), 
a surface (right of 126) of the nozzle base plate having a groove (132) adjacent the diffuser gap; 
a plurality of support blocks (Figs. 2, 9 and 15: 180) positioned on a back side (170) of the nozzle base plate opposite the diffuser gap (134); 
a drive ring (250) rotatable by an actuator (Fig. 18 and col 9, ll 31-34: 310) between a first position and a second position relative to the plurality of support blocks (see abstract),
the drive ring comprising a plurality of first cam tracks (Fig. 13: 262) and a plurality of bearing assemblies (Figs. 15-16: 290, 280) with the plurality of first cam tracks positioned proximate an outer circumferential surface of the drive ring (Fig. 13: 252); 
a plurality of drive pins (Fig. 2: 140), each drive pin extending through a corresponding support block (180) and the nozzle base plate (126), 
a first end of each drive pin including a cam follower (200) mounted into one of the plurality of first cam tracks (262) on the drive ring (250), and 
a second end of each drive pin extending through the nozzle base plate (126) into the groove (132) on the surface of the nozzle base plate; and 
a diffuser ring (130) coupled to the second end of each drive pin (140) and extending into the groove (132) on the nozzle base plate (126); 
wherein rotation of the drive ring between the first position and the second position causes axial movement of the plurality of drive pins by movement of the cam followers in the plurality of first cam tracks, which causes movement of the diffuser ring between a first diffuser ring position and a second diffuser ring position to control fluid flow through the diffuser gap (col 2, ll 60-66).
Nenstiel does not explicitly teach “… the plurality of bearing assemblies positioned proximate the outer circumferential surface of the drive ring ...”
	Harada is also related to a diffuser system (Fig. 1: 4) with a drive ring (13), as the claimed invention, and teaches a plurality of bearing assemblies (Fig. 4: 14) positioned proximate an outer circumferential surface of the drive ring (13) in addition to bearings (16) positioned on an inner circumferential surface of the drive ring.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Nenstiel wherein a plurality of bearing assemblies are positioned proximate an outer circumferential surface of the drive ring, as taught by Harada, and in addition to the bearing assemblies (280, 290 of Nenstiel), so as to provide sufficient support to the drive ring and absorb any slack in the assembly (Harada: col 6, ll 26-34).
	Examiner notes: the combination of the prior art could be overcome by amending claim 9 to include the underlined --the drive ring comprising a plurality of first cam tracks, a plurality of second cam tracks (from instant claim 12) and a plurality of bearing assemblies positioned proximate an outer circumferential surface of the drive ring--.
In Reference to Claim 10
Nenstiel, as modified by Harada, discloses the system of claim 9, (see rejection of claim 2 above for same limitations).
In Reference to Claim 11
Nenstiel, as modified by Harada, discloses the system of claim 10, (see rejection of claim 3 above for same limitations).
In Reference to Claim 12
claim 4 above for same limitations).
In Reference to Claim 13
Nenstiel, as modified by Harada, discloses the system of claim 12, (see rejection of claim 5 above for same limitations).
In Reference to Claim 14
Nenstiel, as modified by Harada, discloses the system of claim 9, (see rejection of claim 8 above for same limitations).
In Reference to Claim 18
Nenstiel discloses a diffuser system (Fig. 2: 110) for a centrifugal compressor (100), the diffuser system comprising: 
a nozzle base plate (126) that cooperates with an opposed interior surface (of 120) to define a diffuser gap (134); 
a plurality of support blocks (Figs. 2, 9 and 15: 180) extending from a back side (170) of the nozzle base plate opposite the diffuser gap (134);
a drive ring (250) rotatable by an actuator (Fig. 18 and col 9, ll 31-34: 310) between a first position and a second position relative to the plurality of support blocks (see abstract), 
the drive ring comprising a plurality of cam tracks (Fig. 13: 262, 260);
a plurality of bearing assemblies (Figs. 15-16: 290, 280) positioned proximate an outer inner circumferential surface (254) of the drive ring and configured to resist movement of the drive ring in both a radial direction and an axial direction (col 8, ll 25-26 and ll 48-49); 
a plurality of drive pins (Fig. 2: 140), each drive pin extending through a corresponding support block (180) and the nozzle base plate (126), 
a first end of each drive pin including a cam follower (200) mounted into one of the plurality of cam tracks (262) on the drive ring (250), and 
a second end of each drive pin extending through the nozzle base plate (126); and a diffuser ring (130) coupled to the second end of each drive pin (140).
Nenstiel does not explicitly teach “… the plurality of bearing assemblies positioned proximate an outer circumferential surface of the drive ring …”
Harada is also related to a diffuser system (Fig. 1: 4) with a drive ring (13), as the claimed invention, and teaches a plurality of bearing assemblies (Fig. 4: 14) positioned proximate an outer circumferential surface of the drive ring (13) in addition to bearings (16) positioned on an inner circumferential surface of the drive ring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Nenstiel wherein a plurality of bearing assemblies are positioned proximate an outer circumferential surface of the drive ring, as taught by Harada, and in addition to the bearing assemblies (280, 290 of Nenstiel), so as to provide sufficient support to the drive ring and absorb any slack in the assembly (Harada: col 6, ll 26-34).
Examiner notes: the combination of the prior art could be overcome by amending claim 18 to include the underlined --the drive ring comprising a plurality of cam tracks including first cam tracks and second cam tracks positioned proximate an outer circumferential surface of the drive ring--, also, the current instance of “… an outer circumferential surface …” in line 9-10 would have to be amend to read -- the outer circumferential surface--

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,872,050 to Nenstiel (Nenstiel) in view of US 5,683,223 to Harada et al. (Harada) as applied to claim 9 above, and further in view of US Patent 4,395,197 to Yoshinaga et al. (Yoshinaga).
In Reference to Claim 15
Nenstiel, as modified by Harada, discloses the system of claim 9, except explicitly, “… wherein the impeller is a high specific speed impeller ...”
Yoshinaga is also related to a centrifugal compressor (col 1, ll 29-30), as the claimed invention, and teaches wherein an impeller is a high specific speed impeller (col 1, ll 57-59: an impeller of high specific speed designed used in centrifugal compressors as known in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Nenstiel, as modified by Harada, wherein the impeller is a .

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,872,050 to Nenstiel (Nenstiel) in view of US 5,683,223 to Harada et al. (Harada) as applied to claim 9 above, and further in view of US Patent Application Publication 2017/0260987 to Onodera (Onodera).
In Reference to Claim 16
Nenstiel, as modified by Harada, discloses the system of claim 9, except, “… wherein the fluid is a refrigerant …”
Onodera is also related to a centrifugal compressor (Fig. 1: 22), as the claimed invention, and teaches wherein a fluid is a refrigerant (claim 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Nenstiel, as modified by Harada, wherein the fluid is a refrigerant, as taught by Onodera, so as to remove heat from a medium (Onodera: paragraph [0004]).
In Reference to Claim 17
Nenstiel, as modified by Harada and Onodera, discloses the system of claim 16, wherein the refrigerant is R1233zd (Onodera: claim 15 and paragraph [0009]).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,872,050 to Nenstiel (Nenstiel) in view of US 5,683,223 to Harada et al. (Harada) as applied to claim 18 above, and further in view of US Patent Application Publication 2015/0053060 to Coakley (Coakley) and US Patent 4,715,731 to Tittizer (Tittizer).
In Reference to Claim 19
Nenstiel, as modified by Harada, discloses the diffuser system of claim 18, wherein the plurality of bearing assemblies (Nenstiel Figs. 15-16: 290, 280) comprises an inner ring (Nenstiel: inner portions of rollers 284, 292) configured to permit rotation of an outer ring (Nenstiel: outer portions of rollers 284, 292) relative to the inner ring, except, “… wherein the plurality of bearing assemblies comprises a V-groove bearing assembly, the V-groove bearing assembly comprising: an outer ring comprising two flanges extending in a V-shape ...”
Coakley is also related to a bearing assembly (Figs. 7 112), as the claimed invention and teaches the bearing assembly comprises a V-groove bearing assembly (paragraph [0061]), the V-groove bearing assembly comprising: an outer ring comprising two flanges extending in a V-shape (160) and an inner ring (156). It is further evident by Tittizer that such a V configuration to a bearing may provide radial and axial support (Tittizer col 5, ll 55-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Nenstiel, as modified by Harada, wherein the plurality of bearing assemblies comprises a V-groove bearing assembly, the V-groove bearing assembly comprising: an outer ring comprising two flanges extending in a V-shape, as taught by Coakley, so as to provide a dual line of contact for the bearing and complimentary assembly and so as to provide both axial and radial support in the mounting assembly of the drive ring of Nenstiel (Coakley: paragraph [0063] and Tittizer col 5, ll 55-59).
In Reference to Claim 20
Nenstiel, as modified by Harada, Coakley and Tittizer, discloses the diffuser system of claim 19, wherein the drive ring (Nenstiel: 250) comprises a base portion and an extension portion situated orthogonally relative to each other (Coakley Figs. 7-8: such as base portion and extension portion 76/76’ and complimentary to the bearing 112), the extension portion (Coakley: such as 76) configured to contact the two flanges of the outer ring (Coakley: such as 160).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show bearing portions in variable diffusers, variable diffuser systems with cam and cam follower and v-shaped bearing assembles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/
Examiner, Art Unit 3745                                                                                                                                                                                           
/David E Sosnowski/SPE, Art Unit 3745